917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dr. L. Joseph MARCO, Plaintiff-Appellant,v.RYAN'S STEAKHOUSE, Defendant-Appellee.
No. 90-2718.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 13, 1990.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CA-89-1806-3-6-K)
L. Joseph Marco, appellant pro se.
Phillip Arthur Kilgore, Olgetree, Deakins, Nash, Smoak & Stewart, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Dr. L. Joseph Marco appeals from the district court's opinion adopting the magistrate's recommendation to dismiss his Title VII action for failure to comply with orders of the court regarding discovery.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Marco v. Ryan's Steakhouse, CA-89-1806-3-6-K (D.S.C. July 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.